Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/12/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1 of U.S. Patent No. 11,003,650 contain(s) every element of claim(s) 1, 14 and 20 of the instant application and as such anticipate(s) claim(s) 1, 14 and 20 of the instant application.

Patent No. 11,003,650
Current application # 17/227,826

Claim 1:
generate a container image that includes a metadata file, wherein the metadata file specifies settings for a container in a first format that is configured to be  consumed by a container engine for deploying the container with the settings specified in the metadata file; 
generate provenance data indicating at least one aspect related to the generation of the container image; 
modify the metadata file in the container image to include an indicator of the provenance data in a second format that is configured to be ignored by the container engine when deploying the container; and 
store the container image and the provenance data in one or more repositories accessible to a client device.

Claim 1:
access a container image that includes a metadata file having settings to be extracted by a container engine for configuring a container 
generate a modified container image by modifying the metadata file in the container image to include an indicator of provenance data associated with the container image; and 
store the modified container image in a repository

Claim 14:

access a container image that includes a metadata file having settings to be extracted by a container engine for configuring a container 
generate a modified container image by modifying the metadata file in the container image to include an indicator of provenance data associated with the container image; and 
store the modified container image in a repository

Claim 20:
access a container image that includes a metadata file having settings to be extracted by a container engine for configuring a container 
generate a modified container image by modifying the metadata file in the container image to include an indicator of provenance data associated with the container image; and 
store the modified container image in a repository




A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 11 and 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS (US 2018/0054314 A1) (IDS 4/12/2021) as applied to, and further in view of Offer (US 8,347,263 B1) (IDS 4/12/2021).

As to claim 1, EDWARDS teaches access a container image that includes a metadata file having settings (paragraph [0017] lines 1 – 3 and paragraph [0019] lines 1 – 4 [paragraph [0017] lines 1 – 3 teaches instructions being executed by a processor, the verification program using verification information associated with the container image. In addition paragraph [0019] lines 1 – 4 verification information includes data and code corresponding to the created container image. It is noted that this verification information is being interpreted as the metadata file having setting]) to be extracted by a container engine for configuring a container (paragraph [0034] [teaches copying the container instruction which include its verification information from a previous container to the second container. It is noted that this procedure which is being done is being interpreted as the extraction which obtains the information needed in order to establish the second container] 
EDWARDS does not explicitly teach generate a modified container image by modifying the metadata file in the container image to include an indicator of provenance data associated with the container image; and 
store the modified container image in a repository
Offer teaches generate a modified container image by modifying the metadata file in the container image to include an indicator of provenance data associated with the container image (column 17 lines 42 – 49 [discloses establishing a provenance identifier is an optional unique within the particular file. It is to be noted that this establishment to the file is being interpreted as the modification]); and 
store the modified container image in a repository (figure 4 section 475 [storing all metadata file and packages with in a repository in addition column 8 lines 61 – 64 discloses installed metadata is stored in repository along which are associated with the repository metadata 150 with the executable application]).
EDWARDS teaches instantiating containers where integrity of a container image is verified. However EDWARDS does not fully disclose generate a modified container image by modifying the metadata file in the container image to include an indicator of provenance data associated with the container image; and store the modified container image in a repository. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified EDWARDS by using the teaching of Offer establishment of provenance identifier. A person of ordinary skill in the art would have been motivated to make this modification because as described EDWARDS  in paragraph [0044] log associated with the container image checked and verify a provenance of the container image which indicates an origin of the container. 

As to claim 14, EDWARDS teaches access a container image that includes a metadata file having settings  (paragraph [0017] lines 1 – 3 and paragraph [0019] lines 1 – 4 [paragraph [0017] lines 1 – 3 teaches instructions being executed by a processor, the verification program using verification information associated with the container image. In addition paragraph [0019] lines 1 – 4 verification information includes data and code corresponding to the created container image. It is noted that this verification information is being interpreted as the metadata file having setting]) to be extracted by a container engine for configuring a container (paragraph [0034] [teaches copying the container instruction which include its verification information from a previous container to the second container. It is noted that this procedure which is being done is being interpreted as the extraction which obtains the information needed in order to establish the second container] 

EDWARDS does not explicitly teach generate a modified container image by modifying the metadata file in the container image to include an indicator of provenance data associated with the container image; and 
store the modified container image in a repository
Offer teaches generate a modified container image by modifying the metadata file in the container image to include an indicator of provenance data associated with the container image (column 17 lines 42 – 49 [discloses establishing a provenance identifier is an optional unique within the particular file. It is to be noted that this establishment to the file is being interpreted as the modification]); and 
store the modified container image in a repository (figure 4 section 475 [storing all metadata file and packages with in a repository in addition column 8 lines 61 – 64 discloses installed metadata is stored in repository along which are associated with the repository metadata 150 with the executable application]).
EDWARDS teaches instantiating containers where integrity of a container image is verified. However EDWARDS does not fully disclose generate a modified container image by modifying the metadata file in the container image to include an indicator of provenance data associated with the container image; and store the modified container image in a repository. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified EDWARDS by using the teaching of Offer establishment of provenance identifier. A person of ordinary skill in the art would have been motivated to make this modification because as described EDWARDS  in paragraph [0044] log associated with the container image checked and verify a provenance of the container image which indicates an origin of the container. 

As to claims 2 and 15, these claims are rejected for the same reasons as the independent claims above. In addition EDWARDS teaches program code that is executable by the processing device for causing the processing device to generate the container image (paragraph [0017] lines 1 – 3  and paragraph [0019] lines 1 – 4 [paragraph [0017] lines 1 – 3 teaches instructions being executed by a processor, the verification program using verification information associated with the container image. In addition paragraph [0019] lines 1 – 4 verification information including data and code that was created corresponding to the create container image])

As to claims 3 and 16, these claims are rejected for the same reasons as the independent claims above. In addition EDWARDS does not explicitly teach wherein the metadata file is a manifest file of the container image. 
Offer teaches wherein the metadata file is a manifest file of the container image (column 17 lines 42 – 49 [discloses establishing a provenance identifier is an optional unique within the particular file. It is to be noted that this establishment to the file is being interpreted as the modification]).
The motivation for combining EDWARDS as modified with Offer are the same as set forth above with respect to claim 1.

As to claim 4, this claim is rejected for the same reason as claim 1 above. In addition EDWARDS does not explicitly teach wherein the settings are specified in the metadata file in a first format, and wherein the indicator is specified in the metadata file in a second format that is different from the first format.
Offer teaches wherein the settings are specified in the metadata file in a first format, and wherein the indicator is specified in the metadata file in a second format that is different from the first format (column 4 lines 1 – 9 and column 17 lines 42 – 49  [column 4 lines 1 – 9 discloses different version which include individual resources. In addition a reference repository metadata is associated to each different resources. Thus it is reasonably implied that this different version don’t have to be from the same format. Column 17 lines 42 – 49 [discloses establishing a provenance identifier is an optional unique within the particular file])
The motivation for combining EDWARDS as modified with Offer are the same as set forth above with respect to claim 1.

As to claim 5, this claim is rejected for the same reason as claim 1 above. In addition EDWARDS as does not explicitly teach wherein the indicator includes the provenance data
Offer teaches wherein the indicator includes the provenance data (column 17 lines 42 – 49 [discloses establishing a provenance identifier is an optional unique within the particular file. It is to be noted that this establishment to the file is being interpreted as the modification])
The motivation for combining EDWARDS as modified with Offer are the same as set forth above with respect to claim 1.

As to claims 6 and 18, these claims are rejected for the same reasons as the independent claims above. In addition EDWARDS does not explicitly teach wherein the indicator is separate from the provenance data and indicates a location from which the provenance data is obtainable, the location being external to the container image
Offer teaches wherein the indicator is separate from the provenance data and indicates a location from which the provenance data is obtainable, the location being external to the container image (column 17 lines 42 – 49 [discloses establishing a provenance identifier is an optional unique within the particular file. In addition the provenance identifier is optionally unique within a particular file family and may include an alphanumeric label, a pointer, a memory location, a path, an internet protocol address, a universal resource locator).
The motivation for combining EDWARDS as modified with Offer are the same as set forth above with respect to claim 1.

As to claim 7, this claim is rejected for the same reason as claim 1 above. In addition EDWARDS teaches wherein the provenance data includes information about another container image from which the container image was generated (paragraph [0044] [teaches log associated with the container image checked and verify a provenance of the container image which indicates an origin of the container]).

As to claim 8, this claim is rejected for the same reason as claim 1 above. In addition EDWARDS does not explicitly teach wherein the provenance data includes one or more characteristics of a system environment in which the container image was generated.
Offer teaches wherein the provenance data includes one or more characteristics of a system environment in which the container image was generated (column 4 lines 3 – 7 and column 3 lines 10 – 14 [column 4 lines 3 – 7 discloses provenance characterizes by its identifier which is configured to identify a particularly globally unique particular family files, in addition to specifying specific origin. discloses In addition column 3 lines 10 – 14 discloses provisioned metadata may include application environment specification in addition to characterize a target platform on which an application is to be provisioned]).
The motivation for combining EDWARDS as modified with Offer are the same as set forth above with respect to claim 1.

As to claim 9, this claim is rejected for the same reason as claim 1 above. In addition EDWARDS does not explicitly teach wherein the provenance data includes debugging information resulting from generating the container image.
Offer teaches wherein the provenance data includes debugging information resulting from generating the container image (column 15 lines 60 – 65 [discloses resource allocation for specific features including a debug utility]). 
The motivation for combining EDWARDS as modified with Offer are the same as set forth above with respect to claim 1.

As to claim 10, this claim is rejected for the same reason as claim 1 above. In addition EDWARDS teaches further comprising program code that is executable by the processing device for causing the processing device to cryptographically sign the metadata file or another file that refers to the metadata file (paragraph [0027] [teaches mechanisms with the container image and secure isolation so that assurance data cannot be tampered with by any service execution in the container, even when the service may be under attack and/or has been compromised, by virtue of the assurance code]).

As to claim 11, this claim is rejected for the same reason as claim 1 above. In addition EDWARDS does not explicitly teach wherein the indicator is configured to be ignored by the container engine when deploying the container. 
Offer teaches wherein the indicator is configured to be ignored by the container engine when deploying the container (column 17 lines 42 – 49 [discloses establishing a provenance identifier is an optional unique within the particular file. It is to be noted that this establishment to the file is being interpreted as the modification. Additionally it is noted that this modification is optional hence the system could ignore this process]),
The motivation for combining EDWARDS as modified with Offer are the same as set forth above with respect to claim 1.

As to claims 13 and 19, these claims are rejected for the same reasons as the independent claims above. In addition EDWARDS does not explicitly teach wherein the provenance data is generated subsequently to, and independently of, the metadata file being generated.
Offer teaches wherein the provenance data is generated subsequently to, and independently of, the metadata file being generated (figure 4 section 425 which identifies provenance one or more data from within the received information)
The motivation for combining EDWARDS as modified with Offer are the same as set forth above with respect to claim 1.

As to claim 17, this claim is rejected for the same reason as claim 14 above. In addition EDWARDS does not explicitly teach wherein the settings are specified in the metadata file in a first format, and wherein the indicator is specified in the metadata file in a second format that is different from the first format and that is configured to be ignored by the container engine when deploying the container.
Offer teaches wherein the settings are specified in the metadata file in a first format, and wherein the indicator is specified in the metadata file in a second format that is different from the first format (column 4 lines 1 – 9 and column 17 lines 42 – 49  [column 4 lines 1 – 9 discloses different version which include individual resources. In addition a reference repository metadata is associated to each different resources. Thus it is reasonably implied that this different version don’t have to be from the same format. Column 17 lines 42 – 49 [discloses establishing a provenance identifier is an optional unique within the particular file]) and that is configured to be ignored by the container engine when deploying the container (column 17 lines 42 – 49 [discloses establishing a provenance identifier is an optional unique within the particular file. It is to be noted that this establishment to the file is being interpreted as the modification. Additionally it is noted that this modification is optional hence the system could ignore this process]).
The motivation for combining EDWARDS as modified with Offer are the same as set forth above with respect to claim 1.

As to claim 20, EDWARDS teaches access a container image that includes a metadata file having settings (paragraph [0017] lines 1 – 3 and paragraph [0019] lines 1 – 4 [paragraph [0017] lines 1 – 3 teaches instructions being executed by a processor, the verification program using verification information associated with the container image. In addition paragraph [0019] lines 1 – 4 verification information includes data and code corresponding to the created container image. It is noted that this verification information is being interpreted as the metadata file having setting]) to be extracted by a container engine for configuring a container (paragraph [0034] [teaches copying the container instruction which include its verification information from a previous container to the second container. It is noted that this procedure which is being done is being interpreted as the extraction which obtains the information needed in order to establish the second container] 
EDWARDS does not explicitly teach generate a modified container image by modifying the metadata file in the container image to include an indicator of provenance data associated with the container image; and 
store the modified container image in a repository
Offer teaches generate a modified container image by modifying the metadata file in the container image to include an indicator of provenance data associated with the container image (column 17 lines 42 – 49 [discloses establishing a provenance identifier is an optional unique within the particular file. It is to be noted that this establishment to the file is being interpreted as the modification]); and 
store the modified container image in a repository (figure 4 section 475 [storing all metadata file and packages with in a repository in addition column 8 lines 61 – 64 discloses installed metadata is stored in repository along which are associated with the repository metadata 150 with the executable application]).
EDWARDS teaches instantiating containers where integrity of a container image is verified. However EDWARDS does not fully disclose generate a modified container image by modifying the metadata file in the container image to include an indicator of provenance data associated with the container image; and store the modified container image in a repository. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified EDWARDS by using the teaching of Offer establishment of provenance identifier. A person of ordinary skill in the art would have been motivated to make this modification because as described EDWARDS  in paragraph [0044] log associated with the container image checked and verify a provenance of the container image which indicates an origin of the container. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS and Offer as applied to claims above, and further in view of Kroupa (US 7,904,570 B1) (IDS 4/12/2021).

As to claim 12, this claim is rejected for the same reason as claim 1 above. In addition EDWARDS does not explicitly teach wherein the indicator includes a Multipurpose Internet Mail Extensions (MIME) type that is not compliant with Open Container Initiative (OCI) standards.
Kroupa teaches wherein the indicator includes a Multipurpose Internet Mail Extensions (MIME) type that is not compliant with Open Container Initiative (OCI) standards (column 8 lines 30 – 34 [discloses type indicator which is a file extension as MIME type which then is used in order to determine the location based on the indicator and policy]).
EDWARDS teaches instantiating containers where integrity of a container image is verified. However EDWARDS does not fully disclose wherein the indicator includes a Multipurpose Internet Mail Extensions (MIME) type that is not compliant with Open Container Initiative (OCI) standards. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified EDWARDS by using the teaching of Kroupa network extension. A person of ordinary skill in the art would have been motivated to make this modification because as described EDWARDS as stated in paragraph [0028] it discloses FIG. 2 depicts a second example computing device 200 for instantiating containers and second containers.  As described previously, an example device may be, for example, a cloud server, a local area network server, a web server.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

KUMAR-MAYERNIK et al. (US 2020/0183766 A1) discloses container provenance tracking uses a build instruction file of a container image.

Land et al. (US 2017/0243233 A1) discloses multi-level authentication of physical object of a plurality of physical objects.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Pedro J Santos/Examiner, Art Unit 2167

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167